Cowen, J.,
in his dissenting opinion in Barrett v. Warren, cites the case of Higginson v. York, 5 Mass. 341, in support of his opinion ; but it is quite clear, that the question as to the form of the action was not and could not be raised in that case, which was an action of trespass quare clausum, and for taking away three hundred cords of the plaintiff’s wood. Both the defendants entered, and took away the wood, and trespass was the proper remedy. One of the defendants purchased the wood from the trespasser who cut it down ; and the court say, that he acquired no title thereby; meaning, doubtless, no valid title. . It is therefore clear, that nothing appears to show that in this commonwealth an action of trespass has ever been maintained, or has even been attempted to be maintained, in a case like this. On the contrary, it has been determined in a case of trespass on real estate, depending on the same principle as trespass for taking personal property, that the action could not be maintained against the feoffee or lessee of a disseizor. The law laid down in Bro. Ab. Trespass, 35, and by lord Coke and sundry other authorities, is, (although there are some cases to the contrary,) that if a disseizor makes a lease or feoffment, and the disseizee afterwards enters, he cannot maintain trespass against the feoffee or lessee, because *558the feoffee or lessee came in by title. This question came up in the case of Emerson v. Thompson, 2 Pick. 473, which was an action of trespass for mesne profits against the heirs of the disseizor after recovering possession against the heirs, in a writ of entry. And the court were all of opinion, that the defendants were not liable for any profits received after their entry and before the commencement of the writ of entry. But a majority of the court were of opinion, that after the commencement of the writ of entry, the withholding of the possession by the heirs was wrongful, and unless the plaintiff could recover in that form of action he could have no other remedy. That case depends on the same principle as an action against the bona fide purchaser of personal property from the party having possession, but having no right to sell the same as against the true owner; with this difference, that in the latter case the owner has a clear and adequate remedy in an action of trover. Upon a careful consideration of these and other authorities, and upon principle, I am of opinion that the defendant is not liable in this form of action; nor would he be liable in an action of trover, for he has not been guilty of a conversion of the property. The conversion was by Franklin, against whom an action of trover might be well maintained; and if he is not able to respond ' in damages, the loss ought to be borne by the plaintiff who confided the property to his custody, rather than by the defendant who has been guilty of no wrong. But no loss need be sustained by the plaintiff, for after a demand of the defendant and his refusal to restore the property, an action of replevin in the detinet would well lie. For these reasons, notwithstanding my great respect for my learned brothers, I am unable to concur with them in overruling these exceptions,

Exceptions overruled